Citation Nr: 0115677	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran performed active duty service during periods of 
oceangoing service while a member of the United States 
Merchant Marines between January 1942 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating action of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran maintains that service connection is warranted 
for a lung disorder as a result of exposure to asbestos 
during service.  While the Board acknowledges that there are 
at least two VA studies which do not reveal any current 
pulmonary disorder secondary to asbestos exposure, (see a 
July 1998 VA x-ray report and an October 1998 pulmonary 
report), the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), has redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Specifically, the new law eliminated the concept of a well-
grounded claim and significantly added to and amended the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  Given those changes, the Board finds that a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In this regard, the exact nature of the veteran's exposure to 
asbestos has not been determined.  The appellant has, 
however, testified that he was exposed while serving aboard 
ships at sea during service in World War II.  His DD Form 214 
confirms ship based oceangoing service.  To date, however, 
the RO has not attempted to verify in-service or post-service 
exposure to asbestos.  Reasonable development efforts in this 
respect are in order.

At a January 2001 hearing before the undersigned sitting at 
the RO, the veteran submitted copies of correspondence in 
connection with his participation in a class action lawsuits 
regarding shipboard exposure to asbestos.  This 
correspondence primarily is authored by members of the 
Maritime Asbestos Legal Clinic.  Unfortunately, the claims 
file does not include any medical records considered in 
connection with those settlements, nor are there any records 
detailing the nature of the exposure which forms the basis 
for any award of damages.  On remand, the RO, with the 
veteran's assistance, should attempt to obtain all pertinent 
records from the Maritime Asbestos Legal Clinic.  

While there are no specific statutory guidelines or 
regulations with regard to claims for service connection for 
asbestos-related disease, VA has issued a circular entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular).  This presents pertinent facts and 
information regarding the relationship between asbestos 
exposure and the development of disease.  The Circular notes 
further that inhalation of asbestos fibers can produce 
fibrosis and tumors as well as several forms of cancer.  Some 
of the major occupations involving exposure to asbestos 
include work in shipyards.  It was further noted that the 
latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  Also of 
significance is that asbestos exposure may be brief or 
indirect.  When considering claims for compensation, rating 
boards are charged with responsibility for ascertaining 
whether or not military records demonstrate evidence of 
asbestos exposure in-service, and to determine whether or not 
there was pre-service and/or post-service exposure to 
asbestos.  Then, a determination is made as to the 
relationship, if any, between any in-service asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information.  

Initially, the Board notes that there are no service medical 
records available for review.  VA procedures set forth the 
development that is to be taken at the RO level to request 
service records from Merchant Marine seamen who served under 
the jurisdiction of the Coast Guard.  See generally VA 
Adjudication Procedure Manual M21-1, Part III, par. 4.31.  
The RO notified the veteran in August 1997 that "it is 
extremely difficult for us" to obtain medical records from 
his Merchant Marine service; however, it does not appear that 
the RO has followed VA's own procedures or attempted to 
obtain, on its own, any records pertaining to medical 
treatment received by the veteran during service.  In light 
of the recent change in the law, the RO is required to do so, 
including a good faith attempt to secure any pertinent 
records from the United States Public Health Service.

The veteran reports receiving post-service medical treatment 
for a lung condition which he states is related to asbestos 
exposure; however, pertinent records are not associated with 
the claims folder and have not been requested.  The evidence 
which is of record includes the aforementioned July and 
October 1998 VA reports.  The record, however, also includes 
a November 1995 letter from Robert A. Rosati, M.D., who 
apparently reviewed the veteran's chest x-ray and commented 
that the findings were similar to exposure to asbestos.  
Given the incomplete record and the development guidelines 
set forth in the DVB Circular, a remand is required.  Central 
to the disposition of this case is a determination as to 
whether the veteran was exposed to asbestos during his 
qualifying period of service, and whether he is currently 
suffering from any residual disability from that exposure.  
As the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for any complaints referable to the 
claimed asbestos exposure in-service.  
Thereafter, the RO should attempt to 
obtain copies of all records which are 
not currently available from identified 
treatment sources, including any records 
in connection with any class action 
lawsuit to which the veteran was a party.  
In this regard, the RO should contact the 
Maritime Asbestos Legal Clinic and 
request medical records pertaining to the 
veteran which provide evidence of his 
eligibility to be a class action member 
based upon medical evidence of a disease 
due to asbestos exposure.  If, after 
making reasonable efforts to obtain any 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The veteran must then be 
given an opportunity to respond.

2.  The RO should attempt to secure any 
medical records pertaining to care 
provided to the appellant by the United 
States Public Health Service between 1942 
and 1945.

3.  The RO should attempt to verify the 
veteran's alleged asbestos exposure, to 
include securing copies of any Merchant 
Marine personnel records.  The RO should 
request that the veteran provide an 
employment history for the years 
subsequent to discharge from service in 
August 1945.  An attempt should then be 
made to verify any post-service asbestos 
exposure.

4.  Thereafter, the veteran should be 
afforded a VA pulmonary examination to 
determine the current nature and likely 
etiology of any lung disability present.  
The claims folder and a copy of the 
Remand should be made available to the 
examiner prior to the evaluation so that 
the pertinent clinical records can be 
reviewed in detail.  All indicated 
testing should be accomplished and all 
pertinent clinical findings should be 
reported in detail.  Based on the 
examination and a review of the case, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that any current lung disability is due 
to exposure to asbestos in-service 
between 1942 and 1945.  The examiner 
should also offer an opinion whether it 
is more likely than not that any current 
lung disorder is related to asbestos 
exposure after August 1945.  A complete 
rationale for all opinions expressed must 
be provided. 

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

7.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


